 

FIRST AMENDMENT TO
AGREEMENT FOR PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”), is
made as of March 11, 2014, by and among, (i) ARC Hospitality Baltimore, LLC, ARC
Hospitality Providence, LLC, ARC Hospitality Stratford, LLC, and ARC Hospitality
GA Tech, LLC, each a Delaware limited liability company (collectively,
“Purchaser”), and (ii) HFP Hotel Owner II, LLC, a Delaware limited liability
company (“HFP Seller”), CSB Stratford, LLC, a Delaware limited liability company
(“CSB Seller”), and CC Technology Square, LLC, a Delaware limited liability
company (“CC Technology Seller” and together with HFP Seller and CSB Seller
individually and collectively, “Seller”).

 

WHEREAS, Purchaser and Seller entered into that certain Agreement for Purchase
and Sale, dated January 30, 2014 (the “Agreement”), with regard to the Hotels,
more particularly described in the Agreement. Purchaser and Seller wish to amend
the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:

 

1.Section 5.14. Purchaser and Seller, by mutual consent, hereby change the ten
(10) day time period in Section 5.14 to a thirty-day time period from the date
of the Agreement.



 

2.GECC Loan. Notwithstanding anything to the contrary in the Agreement, the
parties agree that on the Closing Date, in lieu of Purchaser assuming the Loan,
the Loan will be prepaid by the Purchaser (the “Loan Prepayment”) and Purchaser
will separately seek a loan from a lender to be determined and chosen by Buyer
(“Purchaser’s Lender”). The parties’ intent with subsections (a) through (x) is
to (i) reflect the foregoing, (ii) set forth the obligations of each party with
respect to the Loan Prepayment, and (iii) set forth the obligations of Seller
with respect to the New Loan. All subsections below and the Agreement shall be
read in accordance with that intent. Both parties agree, by mutual consent, as
follows:

 

a.Section 1.1. The following terms shall be added to Section 1.1 of the
Agreement:



i.“Loan Prepayment”: the prepayment of the Loan, as well as any other related
costs and fees, by the Purchaser on the Closing Date;

 ii.“New Loan’: a loan from Purchaser’s Lender to Purchaser (or its affiliate)
secured by one or more of the Hotels; and

iii.“Purchaser’s New Lender”: a lender to be determined and chosen by Buyer.

 

 

 

 

b.Section 1.1.3. The defined term “Additional Advances” is removed and all
references are stricken from the Agreement.

 

c.Section 1.1.4. The defined term “Additional Collateral” is removed and all
references are stricken from the Agreement.

 

d.Section 1.1.35. The defined term “Existing Loan Amount” is removed and all
references are stricken from the Agreement.

 

e.Section 1.1.45. The defined term “GECC Approval” is removed and all references
are stricken from the Agreement.

 

f.Section 1.1.72. The defined term “Loan Agreement” is removed and all
references are stricken from the Agreement.

 

g.Section 1.1.73. The defined term “Loan Assumption” is removed and all
references are stricken from the Agreement.

 

h.Section 1.1.74. The defined term “Loan Assumption Documents” is removed and
all references are stricken from the Agreement.



 

i.Section 1.1.76. The defined term “Loan Reserves” is removed and all references
are stricken from the Agreement.

 

j.Section 1.1.86. The definition of Permitted Exceptions is amended to remove
(vi) entirely.

 

k.Section 1.1.98. The defined term “Release of HFP Seller” is removed and all
references are stricken from the Agreement.

 

l.Section 1.1.99. The defined term “Release of Existing Joinder Party” is
removed and all references are stricken from the Agreement.

 

m.Section 1.1.108. The defined term “Substitute Joinder” is removed and all
references are stricken from the Agreement.

 

n.Section 2.2.2(a). Section 2.2.2(a) is hereby deleted in its entirety and
replaced with “A portion of the Purchase Price equal to the then-outstanding
principal amount of the Loan as of the Closing Date shall be paid by Purchaser’s
prepayment of the Loan on the Closing Date.”

 

 

 

 

o.Section 5.2.2. Section 5.2.2. is hereby amended to remove the parenthetical
“(other than mortgage lien of the GECC loan)” in its entirety.

 

p.Section 5.10. Section 5.10 is deleted in its entirety.

 

q.Section 6.1.5. Section 6.1.5 is deleted in its entirety and replaced with
“Purchaser’s New Lender shall have issued approval, and executed, concurrently
with closing, all documents necessary to evidence the New Loan.”

 

r.Section 6.1.9 A new Section 6.1.9 is added as follows: “Section 6.19. In
connection with the New Loan, Seller shall have delivered or be delivering
simultaneously with Closing, to Purchaser an amount equal to one percent (1%) of
the outstanding principal amount of the Loan as of the Closing Date (the “New
Loan Fee”)”.

 

s.Section 6.3.6. Section 6.3.6. is deleted in its entirety and replaced with
“GECC shall have delivered to the Title Company a prepayment letter and any
other documents reasonably required by Seller, Purchaser or the Title Company to
evidence the Loan Prepayment.”

 

t.Section 6.3.7. Section 6.3.7. is deleted in its entirety and replaced with
“Purchaser shall have delivered or be delivering simultaneously with Closing to
Seller all amounts necessary or required to effectuate the Loan Prepayment.”

 

u.Section 7.2.14. Section 7.2.14 is deleted in its entirety.

 

v.Section 7.3. Sections 7.3.9 through 7.3.11 are hereby deleted in their
entirety.

 

w.Section 7.4.6. A new Section 7.4.6 is hereby added as follows: “Seller shall
be responsible for the New Loan Fee. Purchaser shall be responsible for all
other costs and fees associated with the Loan Prepayment and the New Loan.”

 

x.Section 10.2.17. The following sentence is removed in its entirety from
Section 10.2.17: “Seller shall receive a credit for the amount of all escrows
and reserves held by GECC as of the Apportionment Time that remain on deposit
for the benefit of Purchaser.”

 

3.Section 5.12. Pursuant to Section 5.12 of the Agreement, the parties have
agreed to the list of Other Estoppel Certificates set forth on Schedule 1 to
this Amendment.

 

 

 

 

4.Schedule 1.1.90. In accordance with Section 5.14 of the Agreement, Schedule
1.1.90 in the Agreement is deleted in its entirety and replaced by Schedule
1.1.90 attached to this Amendment.

 

5.Schedule 2.3. In accordance with Section 5.14 of the Agreement, Schedule 2.3
in the Agreement is deleted in its entirety and replaced by Schedule 2.3
attached to this Amendment.

 

6.Schedule 3.5. In accordance with Section 5.14 of the Agreement, Schedule 3.5
in the Agreement is deleted in its entirety and replaced by Schedule 3.5
attached to this Amendment.

 

7.Schedule 3.9. In accordance with Section 5.14 of the Agreement, Schedule 3.9
in the Agreement is deleted in its entirety and replaced by Schedule 3.9
attached to this Amendment.

 

8.Schedule 3.10. In accordance with Section 5.14 of the Agreement, Schedule 3.10
in the Agreement is deleted in its entirety and replaced by Schedule 3.10
attached to this Amendment.

 

9.Schedule 3.16. In accordance with Section 5.14 of the Agreement, Schedule 3.16
in the Agreement is deleted in its entirety and replaced by Schedule 3.16
attached to this Amendment.

 

10.Exhibit F. Exhibit F of the Agreement is replaced in its entirety with
Exhibit F attached hereto.

 

11.Miscellaneous. The Recitals of this Amendment are hereby incorporated in and
made a part of this Amendment by reference. Except as expressly modified hereby
the terms of the Agreement shall remain in full force and effect as written. If
there shall be any conflict or inconsistency between the terms and conditions of
this Amendment and those of the Agreement, the terms and conditions of this
Amendment shall control. Any capitalized term used in this Agreement and not
otherwise defined herein, shall have the meaning ascribed to such term in the
Agreement. This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original and all of which, when taken together shall
constitute on agreement. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

 

Signatures appear on following pages.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

  SELLER:       HFP Hotel Owner II, LLC         By: Hotel Four Pack, LLC, its
Managing Member         By: Barceló Crestline Corporation, its Managing Member  
      By: /s/ Pierre M. Donahue   Name: Pierre M. Donahue   Its: EVP/Secretary  
      CSB Stratford, LLC         By: CCC Stratford LLC         By: /s/ Pierre M.
Donahue   Name: Pierre M. Donahue   Its: EVP/Secretary         CC Technology
Square, LLC       By: /s/ Pierre M. Donahue   Name: Pierre M. Donahue   Its:
EVP/Secretary

 

[Signatures continue on the next page]

 

Signature Page-1

 

 

  PURCHASER:             ARC HOSPITALITY BALTIMORE, LLC           By: American
Realty Capital Hospitality
Operating Partnership, L.P., a Delaware
limited partnership, its sole member             By:   /s/ Jesse C. Galloway    
Name:  Jesse C. Galloway     Title:  Authorized Signatory             ARC
HOSPITALITY PROVIDENCE, LLC             By: American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware
limited partnership, its sole member             By: /s/ Jesse C. Galloway    
Name:  Jesse C. Galloway     Title:  Authorized Signatory             ARC
HOSPITALITY STRATFORD, LLC             By: American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware
limited partnership, its sole member             By:   /s/ Jesse C. Galloway    
Name:  Jesse C. Galloway     Title:  Authorized Signatory             ARC
HOSPITALITY GA TECH, LLC             By: American Realty Capital Hospitality
Operating Partnership, L.P., a Delaware
limited partnership, its sole member             By:   /s/ Jesse C. Galloway    
Name:  Jesse C. Galloway     Title:  Authorized Signatory

 

[End of signatures]

 

Signature Page-2

 

 

Exhibit F

 

Form of Promissory Note

 

(see attached)

 

 

 

